WENTWORTH, Judge.
Appellant was convicted and sentenced for two counts of resisting an officer with violence in violation of section 843.01, Florida Statutes. The charges arose from an incident involving state correctional officers. Recent opinions of this court establish that state correctional officers are not within the intendment of section 843.01. See Thompson v. State, 493 So.2d 1081 (Fla. 1st DCA 1986); Graydon v. State, 492 So.2d 723 (Fla. 1st DCA 1986); Amaker v. State, 492 So.2d 419 (Fla. 1st DCA 1986). In accordance with these decisions we therefore reverse appellant’s convictions and vacate the sentences appealed.
BOOTH, C.J., and MILLS, J., concur.